Case: 2:20-cv-01675-ALM-CMV Doc #: 23 Filed: 02/08/21 Page: 1 of 1 PAGEID #: 1896




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


CHARLES R. STITH, II,                            :
                                                 : Case No. 2:20-cv-01675
              Plaintiff,                         :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 : Magistrate Judge Vascura
ANDREW SAUL, COMMISSIONER OF                     :
THE SOCIAL SECURITY                              :
ADMINISTRATION,                                  :
                                                 :
              Defendant.                         :


                                           ORDER

       This matter is before the Court on the parties’ Joint Motion to Remand to the

Commissioner. (ECF No. 22). Specifically, the parties ask this Court to reverse the

Commissioner’s decision and remand the cause to the Commissioner for further administrative

proceedings, pursuant to 42 U.S.C. § 405(g).

       The Court hereby GRANTS the Joint Motion. The Commissioner’s decision is reversed

and remanded for further administrative proceedings.

       IT IS SO ORDERED.

                                                                         __
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: February 8, 2021
